DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 20-39 are currently pending in the application.
Claims 1-19 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21,24-25,30-33,35 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,652,565 B1 to Zhang et al.
As to claim 20, Zhang discloses a method comprising obtaining, in a first apparatus, a media content (see fig.1B; col.7,ll.4-6), encoding, in a neural data compression network of the first apparatus, the media content, wherein one or more parameters of the neural data compression network are determined based on a type of at least one analysis task to be performed on the media content (see col.7,ll.6-18); and transmitting the encoded media content to a second apparatus (see col.7,ll.19-20).
As to claim 21, Zhang further discloses indicating, by the first apparatus, the at least one analysis task to be performed by a neural task network of the second apparatus (see fig.1B; col.6, ll.27-50).
As to claim 24, Zhang further discloses learning the neural data compression network with respect to a plurality of neural task networks (see col.5, ll.32-40).
As to claim 25, Zhang discloses a method comprising receiving media content encoded by a second apparatus with a neural data compression network (see fig.1B; col.7,ll.4-20 and see fig.4,el.420,425;col.9,ll.56-61); decoding, in a neural data decompression network of a first apparatus, the encoded media content wherein one or more parameters of the neural data decompression network are determined based on a type of at least one analysis task to be performed on the media content (see fig.1B; col.7,ll.20-29 and see fig.4,el.430; col.9,ll.62-col.10,ll.2);  performing, in a neural task network of the first apparatus trained to analyze the media content, at least one analysis task for the media content; and obtaining an output of the at least one analysis task (see fig.1B; col.7,ll.20-31 and see fig.4,el.435; col.10,ll.3-13).
As to claim 30, Zhang further discloses learning the neural data decompression network with respect to a plurality of neural task networks (see col.5, ll.32-40).
As to claim 31, is analyzed the same rejection with respect to method claim 20, the added limitation of “an apparatus comprising at least one processor and at least one memory, said at least one memory stored with code thereon, which when executed by said at least one processor” disclosed by Zhang et al (see fig.1A and 6; col.3, ll.1-31 and col.11, ll.29-30 and col.11, ll.62-66)
As to claim 32, Zhang further discloses wherein the apparatus is further caused to receive an output of the at least one analysis task performed by the second apparatus on decoded media content (see fig.1B; col.7, ll.20-31 and see fig.4, el.435; col.10, ll.3-6).
As to claim 33, is analyzed the same rejection with respect to method claim 21.
As to claim 35, is analyzed the same rejection with respect to method claim 23, the added limitation of “an apparatus comprising at least one processor and at least one memory, said at least one memory stored with code thereon, which when executed by said at least one processor” disclosed by Zhang et al (see fig.1A and 6; col.3, ll.1-31 and col.11, ll.29-30 and col.11, ll.62-66)
As to claim 39, Zhang further discloses wherein the one or more parameters for the neural data decompression network are determined based on an indication of the type of the at least one analysis task received from the second apparatus (see fig.1B; col.6, ll.27-50).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,652,565 B1 to Zhang et al in view of US 2020/0387800 A1 to DU et al.
As to claim 22, Zhang does not explicitly discloses requesting, by the first apparatus, the output of the at least one analysis task to be sent back to the first apparatus.
DU discloses requesting, by the first apparatus, the output of the at least one analysis task to be sent back to the first apparatus (see page.5, ¶0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teaching as taught by DU in order to provide a collaborative effectively increasing the operation efficiency of the plurality of computing devices.

Claims 23, 28-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,652,565 B1 to Zhang et al in view of US 2019/0311202 A1 to Lee et al.
As to claim 23, Zhang does not explicitly discloses fine-tuning the neural data compression network.
Lee discloses fine-tuning the neural data compression network (see page.2, ¶0031, ¶0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teaching as taught by Lee in order to segments a video at a higher speed and/or using less hardware resources.
As to claim 28, Lee further discloses fine-tuning the neural task network from a pre-trained model by differentiating a loss with respect to weights of the neural task network (see page.2, ¶0031, ¶0054).
As to claim 29, is analyzed the same rejection with respect to method claim 23.
As to claim 34, is analyzed the same rejection with respect to method claim 23.

Claims 26-27 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,652,565 B1 to Zhang et al in view of US 2019/0132741 A1 to Stone et al.
As to claim 26, Zhang does not explicitly discloses learning the neural task network offline, prior to deployment of the neural data compression network and the neural data decompressor network.
see page.3, ¶0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teaching as taught by Stone in order to maximizing the accuracy by train a required supervised machine learning offline.
As to claim 27, Stone further discloses wherein the offline learning comprises: maximizing an accuracy of a related task and minimizing a bit rate of the encoded media content (see page.3, ¶0041, ¶0113).
As to claim 36, is analyzed the same rejection with respect to method claim 26.
As to claim 37, is analyzed the same rejection with respect to method claim 27.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,652,565 B1 to Zhang et al in view of US 2019/0132741 A1 to Stone et al, and further in view of US 2019/0311202 A1 to Lee et al.
As to claim 38, Zhang does not explicitly disclose discloses fine-tuning the neural task network from a pre-trained model by differentiating a loss with respect to weights of the neural task network.
Lee further discloses fine-tuning the neural task network from a pre-trained model by differentiating a loss with respect to weights of the neural task network (see page.2, ¶0031, ¶0054).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0145692 A1 to XU et al. 
US 2018/0131953 A1 to Wang et al.
US 10986356 B2 to Kim et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424